Citation Nr: 0900734	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-01 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected dysthymia. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1986.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision, which 
granted service connection for dysthymia and assigned a 10 
percent rating, and denied service connection for tinnitus 
with hyperacusis and headaches; and a February 2004 RO 
decision, which reopened and denied claims for service 
connection for tinnitus with hyperacusis and headaches.

With regards to the characterization of these claims, the 
Board notes that the veteran submitted a claim for the 
aforementioned benefits in January 2001.  In January 2003 and 
on February 7, 2003, the veteran submitted new evidence and 
requested that it be considered with regards to his pending 
claims.  On February 14, 2003, an RO decision was issued, 
denying the veteran's claims for service connection for 
tinnitus with hyperacusis and headaches, and granting service 
connection for dysthymia with an evaluation of 10 percent, 
effective of January 4, 2001.  In a February 2004 rating 
decision, the RO construed the veteran's January 2003 
statement and accompanying evidence as a new claim.  However, 
this evidence was clearly received prior to the February 2003 
RO decision in association with the claims pending at that 
time.  Therefore, a new claim was not filed in January 2003 
and the issues on appeal stem from the original January 2001 
claim, as is reflected by the November 2005 statement of the 
case (SOC).  As such, the veteran's claims for service 
connection will not viewed as applications to reopen 
previously denied claims for service connection but will be 
characterized by the Board as claims for entitlement to 
service connection.

The Board notes that, in his January 2005 notice of 
disagreement (NOD), the veteran indicated that he disagreed 
with the February 2004 denial of his claims for service 
connection for chronic neurological disabilities of the left 
and the right upper extremities.  In a November 2005 rating 
decision, the RO granted service connection for neuropathy of 
the left and right upper extremities.  This decision was a 
complete grant of benefits with respect to these issues.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Therefore, they are not currently on appeal before the Board. 
The Board also notes that VA treatment records were 
associated with the claims file after the most recent 
supplemental statement of the case (SSOC) was issued in April 
2006.  While the majority of these treatment records were 
already associated with the claims file prior to the April 
2006 SSOC, the Board notes that a March 2006 VA treatment 
record was new to the claims folder.  Regardless, the Board 
notes that this evidence merely acknowledges the veteran's 
diagnosis of dysthymia and outlines symptoms that had been 
previously described in several VA treatment records.  As 
such, a waiver of review by the agency of original 
jurisdiction is not needed, due to the fact that the RO 
clearly had access to this information prior to the April 
2006 SSOC.  


FINDINGS OF FACT

1.  The veteran's service-connected dysthymia is manifested 
by depression, anxiety, sleep impairment, and trouble 
concentrating.

2.  The veteran is shown at least as likely as not to have 
tinnitus that is etiologically related to a disease, injury, 
or event in service.

3.  The veteran is shown by competent evidence to have a 
headache disability that is etiologically related to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, but no 
more, for dysthymia have been met.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9433 (2008).

2.  Service connection is warranted for tinnitus.  See 38 
U.S.C.A. § 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2008).

3.  Service connection is warranted for a headache 
disability.  See 38 U.S.C.A. § 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims for service connection 
for headaches and tinnitus, the benefits sought on appeal 
have been granted in full, as discussed below.  As such, the 
Board finds that any error related to the VCAA on these 
claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 
19 Veteran. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
        
With respect to the veteran's claim for an increased rating 
for dysthymia, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in June 2001 and October 2003 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  These letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  Additionally, the veteran 
was sent a letter in March 2006, which described how 
appropriate disability ratings and effective dates were 
assigned.  

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

With regards to disagreements as to the initial disability 
rating assigned, where, as here, service connection has been 
granted, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
relevant private and VA medical records are in the file.  All 
records identified by the veteran as relating to this claim 
have been obtained, to the extent possible.  The Board finds 
that the record contains sufficient evidence to make a 
decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran with examinations for his 
dysthymia in July 2001 and November 2003.  There is no 
objective evidence indicating that there has been a material 
change in the severity of this disability since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2008).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.  The Board 
finds these examination reports to be thorough and consistent 
with contemporaneous VA treatment records.  The examinations 
in this case are adequate upon which to base a decision with 
regards to this claim. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310 (2008).  
This includes disability made chronically worse by service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744- 
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  Here, 
however, as mentioned above, as the veteran timely appealed 
the rating initially assigned for the service-connected 
disability within one year of the notice of the establishment 
of service connection for it, VA must consider whether the 
veteran is entitled to "staged" ratings to compensate him for 
times since filing his claim when his disability may have 
been more severe than at other times during the course of his 
appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected dysthymia is evaluated under 
Diagnostic Code 9433.  The regulations establish a general 
rating formula for mental disabilities.  See 38 C.F.R. 
§ 4.130 (2008).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's disability that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).

The criteria for a 10 percent rating are:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.



The criteria for a 30 percent rating are:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events). 

The criteria for a 50 percent rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also, Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.  



1.  Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected dysthymia. 

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's dysthymia more closely approximates the criteria 
for a 30 percent rating.  38 C.F.R. § 4.7 (2008). 

In this regard, the Board notes that the veteran underwent a 
VA examination for his dysthymia in July 2001.  At this 
examination, the examiner reviewed the veteran's claims 
folder and noted that the veteran reported that he was doing 
fairly well.  The veteran also reported, however, that his 
depression is always present and that he lacked interest in 
things and had no hobbies.  He was noted as having some 
anxiety.  He denied suicidal or homicidal ideation.  The 
examiner noted that the veteran was casually groomed and 
cooperative.  His speech was within normal limits with 
regards to rate and rhythm.  His predominant mood was one of 
mild depression.  His thought processes and association were 
logical and tight, with no loosening of associations or 
confusion.  No gross impairment in memory, complaints of 
hallucination, or delusional material were observed.  His 
insight and judgment were adequate.  He was assigned a GAF 
score of 52.   

In November 2003, the veteran underwent a second VA 
examination.  The physician examined the veteran and noted 
the veteran's statement that he wished he could say he was 
doing well but that he was not.  The veteran reported trouble 
concentrating and memorizing.  He reported feeling depressed 
for the past 3 to 5 years, which he believes may be due in 
part to his physical problems.  The veteran also reported 
sleep impairment and depression virtually every day.  He 
denied suicidal or homicidal ideation.  It was noted that the 
veteran has been married to his wife for 37 years and that 
they get along well.  He has worked at his current job for 5 
and a half years.  He does not socialize but he does swim and 
stretch in a pool.  The examiner noted the veteran as 
casually groomed and fully cooperative.  His speech was 
within normal limits with regards to rate and rhythm.  His 
predominant mood was one of depression.  His thought 
processes and association were described as logical and 
tight, with no loosening of associations or confusion.  He 
was oriented in all spheres.  The veteran did not complain of 
hallucinations or delusional material.  His insight was 
somewhat limited and his judgment was adequate.  He was 
assigned a GAF score of 46.   

The claims folder also contains VA treatment records.  
Throughout his treatment, the veteran has been noted as 
having mild impairment of attention and moderate depression.  
See VA treatment record, February 2002.  His GAF score has 
been noted as 49, 51, and 55.  See VA treatment records, 
September 2004, January 2005, and March 2006.  He has 
reported fatigue, loss of energy, reduced concentration, and 
indecisiveness.  Id.  He has been noted as having good 
insight and judgment, relevant and logical or linear thought 
processes, and a fair memory.  Id. 

Upon review of the medical evidence of record, the Board 
concludes that the veteran's dysthymia more nearly 
approximates the criteria for an initial 30 percent rating.  
Although it is not shown that the veteran has ever 
experienced panic attacks or suspiciousness, it is shown that 
his dysthymia is manifested by many of the other symptoms 
identified under the criteria for a 30 percent rating, 
including depressed mood, anxiety, sleep impairment, and 
impairment of attention and concentration.  

The Board further finds, however, that the preponderance of 
the medical evidence of record does not support an evaluation 
in excess of 30 percent.  As discussed, the veteran has 
reported a flattened affect, impairment of concentration or 
attention, and a lack of interest in socializing.  He has 
not, however, exhibited circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty understanding complex commands; impairment of 
short-term and long-term memory; impaired judgment; impaired 
abstract thinking; or disturbances of motivation or mood.  As 
such, the assignment of an initial evaluation of 50 percent 
or higher is not warranted.

In addition, in rendering this decision, the Board has taken 
into account that the veteran's GAF score has ranged between 
46 and 55.  According to the GAF scale, scores ranging from 
41 to 50 can reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 47.  Scores ranging from 51 to 60 can reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  The Board 
acknowledges that a GAF score of 46 reflects serious 
symptoms.  However, as noted above, the GAF score is only one 
factor of many that must be considered when evaluating the 
veteran's disability, and the Board places more probative 
weight on the specific clinical findings noted in the VA 
examination reports and other medical evidence.  As discussed 
above, the Board finds that the symptoms and manifestations 
are appropriately contemplated by the 30 percent rating 
assigned herein.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

The Board concludes that the evidence supports an initial 
increased rating of 30 percent, but that the preponderance of 
the evidence is against the claim for an initial rating 
higher than 30 percent.  The benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application as 
there is not an approximate balance of evidence.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Assignment of staged ratings is not for 
application, as the Board finds that an increased rating of 
30 percent is warranted for the entire period since the date 
of receipt of his claim for service connection.  See 
Fenderson, supra.



2.  Entitlement to service connection for tinnitus.

The veteran is seeking service connection for tinnitus.  
Specifically, the veteran has asserted that he has had 
tinnitus since 1967 as the result of long-standing noise 
exposure in service.  See Claim, January 2001; NOD, January 
2005.

As an initial matter, the Board notes that, while this issue 
was initially characterized to include hyperacusis, the 
veteran specifically indicated on his January 2005 NOD that 
he was not claiming hyperacusis but was appealing only the 
denial of his claim for service connection for tinnitus.  In 
addition, it was specifically noted in a September 2002 VA 
treatment record that the veteran's presentation was not 
consistent with hyperacusis.  

The Board notes that a review of the veteran's service 
medical records is negative for any complaints, treatment, or 
diagnosis of tinnitus during service.  In fact, it appears 
that tinnitus may have even been denied in an October 1981 
service medical record.  However, the Board finds that this 
record is illegible in parts and, therefore, largely 
unreliable. 

The Board further notes that the veteran has been diagnosed 
with tinnitus.  See VA treatment record, March 2003.  In a 
July 2001 VA examination report, an examiner noted that the 
veteran reported a constant high frequency "infrared scanner 
sounding" tinnitus bilaterally, which has persisted since 
1967.  The veteran reported that it was secondary to noise 
exposure generated by a scanner for an infrared mapping 
system without hearing protection.  The examiner noted that 
the veteran denied awareness of noise in his ears on a case 
history form that he completed on June 29, 1999.  His 
complaints of hypersensitivity to loud sounds was first 
documented on May 5, 2000.  No clinical diagnosis of 
hyperacusis was made, but the veteran's report of 
hypersensitivity was also documented in September 2000 and 
January 2001.  This subjective hypersensitivity did not 
manifest itself during acoustic reflex, otoacoustic emissions 
and auditory brainstem response testing, which all involve 
exposure to auditory stimuli at higher intensity levels.  The 
examiner concluded by stating that it is less likely than not 
that the veteran's bilateral tinnitus with hyperacusis is 
related to his military service.    

Despite this negative opinion, the Board notes that the 
veteran is competent to offer a description of the symptoms 
he experienced in service, and to describe a continuity of 
symptoms since service.  A layperson, such as the veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In weighing the veteran's lay reports of a continuity of 
symptomatology against the findings of the VA examination, 
the Board has considered the fact that this opinion was 
based, at least in part, on a June 29, 1999 case history 
form, in which the veteran purportedly denied awareness of 
noise in his ears.  The Board notes that the claims folder 
contains a June 29, 1999 VA treatment record noting the 
veteran's complaints of difficulty understanding speech in 
the presence of background noise.  However, there is no 
indication in this treatment record that the veteran denied 
awareness of noise in his ears.  In addition, the claims 
folder does not contain a copy of this case history form, and 
the Board finds that the absence of such record does 
negatively impact the probative value of that opinion. 

As noted, the veteran's service medical records remain silent 
for any complaints, treatment, or diagnosis of tinnitus 
during active duty.  However, as the evidence of record 
reflects that the veteran has a current diagnosis of 
tinnitus, that he has consistently reported a continuity of 
symptomatology since service, that his reports of noise 
exposure generated by a scanner for an infrared mapping 
system are consistent with the details of his active duty 
noted in his DD-214 Form.  The Board finds that the veteran's 
lay contentions are sufficient to place the evidence in 
equipoise as to whether or not the veteran's claimed tinnitus 
had its onset while on active duty. 

Therefore, having resolved doubt in favor of the veteran, the 
Board will grant the veteran's claim of service connection 
for tinnitus.

3.  Entitlement to service connection for headaches.

The veteran is seeking service connection for headaches.  
Specifically, it has been asserted that the evidence of 
record reveals that the veteran's headaches are due to his 
service-connected neck condition.  See Statement of 
Accredited Representative in Appealed Case, June 2007.

Upon review of the veteran's service medical records, the 
Board notes that the veteran complained of headaches on 
several occasions during his active duty.  See service 
medical records, February 1978, May 1978, and April 1980. 

In December 2003, the veteran underwent a VA examination.  
The veteran reported having headaches that begin in the back 
of his neck since the 1970s.  The examiner also noted that 
the veteran had some headaches as a child, mainly caused by 
cold weather.  Upon examination of the veteran and 
consideration of his reported history and complaints, the 
examiner determined that the veteran has headaches, which are 
probably, for the most part, muscular contraction headaches.  
The examiner specifically found that these were likely the 
result of neck injury.  He further noted that there are 
elements suggestive of a migrainous component, which may have 
been activated by the injury.  The veteran also has constant 
daily headaches, which may in part be due to rebound 
headaches from constant use of analgesic medicines.

In August 2005, the veteran underwent another VA examination.  
At this examination, the examiner reviewed the veteran's 
records, to include the December 2003 VA examination, and 
noted that the veteran's headaches are constant, mainly in 
the posterior head and neck region, more so on the left.  
Upon examining, the veteran, he noted that the veteran's 
chronic, constant headaches are consistent with muscle 
contraction headaches and most likely caused as a result of 
his cervical spine problems.  

The Board notes that the veteran is currently service-
connected for degenerative arthritis of the cervical spine.  
Therefore, as the VA medical opinions of record indicate that 
the veteran's current headache disability is most likely 
caused by his cervical spine problems, and resolving any 
reasonable doubt in favor of the veteran, the Board finds 
that service connection for headaches can be granted, 
secondary to his service-connected cervical spine disability. 

In closing, the Board notes that there are references in the 
record to childhood headaches.  However, a mere self-report 
of symptoms prior to service does not constitute clear and 
unmistakable evidence of a preexisting condition.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998) (holding that a 
veteran's self-report that he had previously suffered from 
"depression or excessive worry" prior to service was 
insufficient to rebut the presumption of soundness as was 
found in 38 U.S.C.A § 1111).  Furthermore, the report of the 
November 2003 VA examination reflects that the examiner was 
made aware of this childhood history by the veteran, and, 
nevertheless, the examiner found that the veteran's current 
headaches were likely related to his cervical spine 
disability.  Consequently, the Board concludes that the 
presumption of soundness applies, and that the probative 
evidence of record supports a finding that his current 
headaches are proximately caused by his service-connected 
cervical spine disability.




ORDER

Entitlement to an initial 30 percent evaluation, and no more, 
for dysthymia, is granted, subject to the laws and 
regulations governing the payment of monetary awards.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for headaches is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


